 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE WELLS,                                       No. 2:17-cv-2709 AC P
12                       Plaintiff,
13           v.                                          ORDER
14    R. KENDALL, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On July 8, 2019, the court screened the second amended complaint and found that

19   plaintiff has successfully stated claims against Kendall for excessive force; against Lord for

20   failing to loosen plaintiff’s handcuffs and leaving him in the sally port for hours without water,

21   food, or access to a bathroom; against Nicolson for failing to do anything when plaintiff’s

22   handcuffs were too tight; against Robenson and Jane Doe for being deliberately indifferent when

23   they ignored plaintiff’s calls for help; and against Does 3 and 4 for denying him due process in

24   relation to a disciplinary hearing. ECF No. 31 at 15. However, plaintiff’s allegations against

25   defendants Baughman, Ross, Voong, Abrahms, Mcguire, Fuji, and Does 1 and 2; his claims

26   against Roberson and Jane Doe for conspiracy and giving him Haldol; and his claims against any

27   defendant for retaliation or for the violation of the Civil Rights of Institutionalized Persons Act

28   and state law, were found to be insufficient to state claims for relief. Id. Plaintiff was given the
                                                        1
 1   choice between amending the complaint or proceeding immediately on his cognizable claims. Id.
 2   at 15. He was advised that a decision to proceed without amending the complaint would be
 3   considered a voluntary dismissal without prejudice of all of his claims against defendants
 4   Baughman, Ross, Voong, Abrahms, Mcguire, Fuji, and Does 1 and 2; against Roberson and Jane
 5   Doe for conspiracy and giving him Haldol; and his claims against any defendant for retaliation or
 6   for the violation of the Civil Rights of Institutionalized Persons Act and state law. Id. at 13.
 7   Plaintiff chose to proceed on the complaint as screened, though he noted he was proceeding “with
 8   apprehension due to feeling it may diminish the monitary [sic] value of [his] complaint,” but that
 9   he felt it was the best that he could do without counsel. ECF No 34. In response to plaintiff’s
10   election, service of the complaint was ordered. ECF No. 35.
11          Plaintiff has now filed a “motion to add pain and suffering to the complaint as a
12   supplemental addition.” ECF No. 39. The motion to amend will be denied without prejudice
13   because plaintiff has not provided a copy of the proposed amended complaint, and it is unclear
14   what additional claims or allegations he may be seeking to include by “add[ing] pain and
15   suffering to the complaint.”
16          The motion also requests appointment of counsel on the ground that plaintiff has traumatic
17   brain injury and autism. Id. This is the third such request plaintiff has made. The court has twice
18   advised plaintiff that “the mere claim that plaintiff suffers from these conditions is not enough to
19   establish exceptional circumstances warranting appointment of counsel” and that if he filed
20   another request for counsel on these grounds he needed to “specify how his conditions prevent
21   him from proceeding without assistance and provide medical documentation supporting his
22   claimed impairments.” ECF No. 26 at 2; ECF No. 35 at 2. Plaintiff has once again failed to do
23   either of these things and the motion will be denied.
24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to amend and for
25   appointment of counsel (ECF No. 39) is denied.
26   DATED: July 29, 2019
27

28
                                                        2
